Citation Nr: 0021637	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-37 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for left 
maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to May 1947, 
and from January 1948 to December 1951.  

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO denied entitlement to an 
evaluation in excess of 10 percent for left maxillary 
sinusitis.

In May 1996 the RO granted entitlement to an increased 
evaluation of 30 percent for left maxillary sinusitis 
effective December 28, 1994, the date of receipt of the 
reopened claim of entitlement to increased compensation for 
left maxillary sinusitis.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1996, a transcript of which has been 
associated with the claims file.

In November 1996 the RO granted entitlement to an aid and 
attendance allowance for the veteran's spouse.

In January 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In August 1998 and March 2000 the RO affirmed the 30 percent 
evaluation for left maxillary sinusitis.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Prior and subsequent to October 7, 1996, left maxillary 
sinusitis has been productive of disablement compatible with 
not more than frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.

2.  Prior and subsequent to October 7, 1996, there has been 
no evidence of postoperative left maxillary sinusitis 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.

3.  As of October 7, 1996, left maxillary sinusitis has been 
productive of disablement compatible with not more than three 
or more incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

4.  As of October 6, 1996, there has been no evidence of left 
maxillary sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for chronic left maxillary sinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1,4.7, 4.97 Diagnostic Code 6513 (effective prior to 
October 7, 1996);  38 C.F.R. § 4.97; Diagnostic Code 6513; 61 
Fed. Reg. 46720-46731 (Sept. 5, 1996) (effective October 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records (SMRs) reflect a diagnosis of 
sinusitis in February 1948.  Continuing sinus problems were 
noted upon postservice VA examination in April 1959.  X-ray 
of the paranasal sinuses showed mucosal thickening throughout 
the maxillary antrum.  Left maxillary sinusitis was 
diagnosed.  

In May 1959 the RO granted entitlement to service connection 
for chronic left maxillary sinusitis.  A 10 percent rating 
was assigned, effective from April 9, 1959, the date of the 
VA examination.  

Upon VA examination in May 1964, the veteran related that his 
sinus condition did not bother him at all.  While he did get 
stuffiness and drainage on occasion in the mornings, he took 
pills and had no trouble.  X-ray of the paranasal sinuses 
shows that they were well aerated on both sides, and the 
bones were intact.  Following examination of the nose and 
throat, the diagnosis was sinusitis, chronic, nonpurulent 
maxillary, left.  

The RO, in a June 1964 rating determination, confirmed and 
continued the 10 percent rating.  

On December 28, 1994, the veteran filed a claim for an 
increased rating for his service-connected sinus disability.  
He submitted private medical records from 1994 and a private 
physician's statement from January 1995.  These records do 
not contain evidence of treatment for his service-connected 
sinus disability; instead, they relate to nonpertinent 
disorders.  

A VA nose and sinus examination of the veteran was conducted 
in July 1995.  At that time he stated that ever since service 
separation he had experienced progressive and chronic sinus 
congestion and drainage.  He had not been treated with 
antibiotics for sinus infections over the years, but did have 
sinus drainage.  

Every morning for 10 to 15 minutes, he had to clear his nasal 
passages of clearish mucus, both nasal and oral.  He gave a 
history of recent treatment, to include the taking of 
medications.  Currently, he was not taking any medication for 
his sinus drainage.  It was noted by the examiner that a 
computerized tomography (CT) scan from June 1995 showed 
bilateral mucus retention cysts versus polyps in the 
maxillary sinuses and no evidence of osteomeatal unit 
occlusive disease, as visualized.  

Examination revealed no sinus tenderness.  The veteran did 
have mild increased congestion of the nasal mucosa.  There 
was mild injection of the posterior aspects of the soft 
palate and oropharynx.  No drainage or adenopathy was noted.  
Ear, nose, and throat examination was otherwise unremarkable, 
although he did have fairly diffuse telangiectasis.  There 
was no drainage or mucus noted in the sinus passages.  The 
examiner's assessment was of chronic sinus congestion.  

Subsequently added to the record were private treatment 
records.  While some of these records are not dated, others 
reflect dates from 1953 to 1961.  These records show 
treatment for sinus complaints.  

An April 1996 private physician's statement shows that the 
veteran had been seen by this physician since June 1995 
regarding his postnasal drainage and phlegm problem.  The 
doctor noted that he had been unsuccessful in treating it.  
It was reported that the standard measures to include 
decongestants and antihistamines had been tried with little 
relief of symptoms.  The phlegm problem had not been 
eliminated.  

In April 1996 the veteran reported that he experienced 
drainage problems on a daily basis.  He spent approximately 
30 minutes clearing the mucus that built up in his throat 
over the night.  He had intense headaches associated with 
this problem.  He related that he missed a great deal of work 
at the ship yard where he worked from 1952 to 1962 due to his 
sinus problems.  



At a personal hearing in September 1996 the veteran reported 
daily drainage, primarily in the mornings.  It was 
particularly bad during cold and wet weather.  Hearing [Hrg.] 
Transcript [Tr.] at 2.  He did not experience crusting or 
scabbing around his nose or mouth.  Tr. at 3.  He had been 
told by his physician that his condition was inoperative.  
Tr. at 4.  He sometimes had headaches and dizziness.  Tr. at 
5.  He sometimes missed work due to his sinus condition.  He 
felt that his symptoms had increased in severity.  Tr. at 6.  

In November 1996 the veteran discussed the seriousness of his 
sinus disability.  He pointed out that the medications he had 
taken had had little effect, and had resulted in adverse 
conditions such as nervousness and dry mouth.  

Subsequently added to the claims file were private records 
dated from 1960 to 1976 and from 1994 through 1997.  The 
records from 1960 to 1976 are essentially negative for sinus 
complaints or treatment.  There is one X-ray report from 
March 1974, however, which indicates a probable retention 
cyst in the left maxillary antrum which is noted to be 
usually associated with sinusitis.  An X-ray of the sinuses 
from July 1994 was interpreted as showing a smooth convex 
density occupying the floor of the left maxillary sinus, 1.5 
cm. in diameter.  

There was noted to probably be a retention cyst.  There was 
mucosal thickening in the sinuses, left greater than right.  
The frontal sinuses and sphenoid sinus appeared to be clear.  
The 1995 and 1996 records reflect treatment for morning 
phlegm.  A June 1995 CT scan, as noted in the VA July 1995 
examination report above, showed bilateral mucous retention 
cyst vs. polyp in the maxillary sinuses with no evidence of 
osteomeatal unit occlusive disease as visualized.  The 
reports reflect that the current treatment regimen was having 
little positive effect on his problem.  A CT scan of the head 
from December 1997 showed moderate mucosal thickening and 
possible mucous retention cyst formation in the left 
maxillary sinus.  

A June 1998 VA examination report shows the veteran related 
chronic, daily, thick, postnasal drainage that hung up in his 
throat, particularly in the morning.  He had intermittent 
headaches and pain behind the eyes.  He had difficulty with 
intermittent ear plugging on both sides which tended to 
happen in the morning and resolve once he was able to clear 
the mucus and phlegm from his nose and throat.  

Physical examination was negative for evidence of frontal or 
maxillary erythema, edema or asymmetry.  His otoscopic exam 
showed healthy canals and tympanic membranes with no fluid in 
the middle ear clefts.  On anterior anoscopy the veteran had 
some septal spurs but minimal nasal septal deviation.  The 
mucosa appeared slightly atrophic which was noted to be 
consistent with the veteran's age.  It was reported, however, 
that there was a pink appearance to the mucosa with no 
drainage seen.  

The examiner summarized that the veteran had a longstanding 
history of postnasal drainage and intermittent history of 
other sinonasal symptoms.  The examiner noted that he had 
reviewed the veteran's claims file to include the X-rays on 
record, and it was his opinion that there was no evidence of 
significant sinusitis episodes treated with or requiring 
antibiotics.  

The physician noted that the veteran's statement that he had 
no sinuses was clearly wrong given the fact that the CT scans 
of record showed normal sinus cavities in terms of volume.  
Also, the examiner noted, that if the veteran's claim were 
that he had nonfunctional sinus cavities, this was wrong as 
evidenced by the fact that his chief complaint was of 
abnormal postnasal drainage which was a sign that the sinuses 
were making mucus "(which is their job)."  

The examiner added it seemed to him that the veteran had 
abnormally thick mucus which could be easily treated if he 
were on the right medical regimen.  He opined that his 
problem was chronic sinus symptoms rather than chronic 
sinusitis as the veteran did not have evidence on exam, 
history or CT scan of having chronically inflamed or abnormal 
sinuses.  

The bilateral mucosal retention cysts that were seen were not 
necessarily evidence of abnormally functioning sinuses that 
could be found serendipitously in patients.  

A September 1998 private record shows the veteran presented 
with a long history of rhinosinusitis.  The main symptom was 
excessive postnasal drainage over the past 50 years.  The 
mucous was thick but normal in color.  The veteran noted a 
fair amount of dryness and some occasional crusting of the 
nose.  Past treatment had included multiple nasal sprays, 
antihistamines, decongestants and expectorants without much 
relief.  The examiner noted that he had reviewed the CT scan 
of 1994.  His assessment was symptoms consistent with 
rhinitis.  All sinuses were present, and the examiner 
indicated that the cyst and polyp seen might be secondary to 
poor ventilation of the sinuses.  The findings were not 
suggestive of a neoplasm.  


Criteria

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

Where a disability has already been service-connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  
Francisco, supra at 58.  

The veteran's chronic left maxillary sinusitis is evaluated 
under 38 C.F.R. § 4.97, DC 6513.  By regulatory amendment 
effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating diseases of the nose 
and throat, including sinusitis, as set forth in 38 C.F.R. § 
4.97, Diagnostic Codes 6501 to 6524.  See 61 Fed. Reg. 45720 
(1996).  

Where the law or regulations governing a claim change while 
the claim is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As reflected in the statements of the case and the 
supplemental statements of the case issued to the veteran, 
the RO has considered the claim under both the former and 
revised applicable schedular criteria.  The Board will do 
likewise, applying the more favorable result.

Prior to October 7, 1996, under diagnostic code 6513, a 10 
percent evaluation required moderate chronic maxillary 
sinusitis manifested by a discharge, crusting, or scabbing 
and infrequent headaches.  A 30 percent evaluation required 
severe chronic maxillary sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent evaluation required either chronic osteomyelitis 
necessitating repeated curettage following a radical 
operation or severe symptoms after repeated operations.  See 
38 C.F.R. § 4.97; Diagnostic Code 6513 (1996).

Effective October 7, 1996, a 10 percent evaluation may be 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  For a 30 percent 
evaluation, there must be evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeds) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation may be 
assigned following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  It 
is further noted that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97; Diagnostic Code 6513 (effective 
October 7 1996).

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for his 
left maxillary sinusitis is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).




In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his left maxillary sinusitis (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the January 
1998 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to identify and/or submit additional evidence 
in support of his claim for increased compensation benefits.  
Additional evidence was submitted and associated with the 
claims file.  The veteran was afforded the benefit of a 
contemporaneous comprehensive VA examination.  The Board is 
unaware of any additional evidence that has not already been 
requested and/or obtained that is pertinent to the veteran's 
appeal.  There is no further duty to assist the veteran in 
the development of his claim.

Following a careful review of the evidence, the Board finds 
that the veteran's chronic sinusitis meets, but does not 
exceed, a 30 percent evaluation under either the previous or 
the revised schedular rating criteria. 

The medical records from 1995 through 1998 reflect excessive 
postnasal drainage, particularly in the morning, and 
occasional headaches.  No significant episodes of sinusitis, 
however, are indicated.  


For a higher schedular evaluation, under either the previous 
or revised criteria, there must be medical evidence of 
chronic osteomyelitis following operation, severe symptoms 
after repeated operations, or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The medical evidence is reflective of 
constant drainage, but there is no evidence of repeated 
surgeries or chronic osteomyelitis which would warrant a 
disability evaluation in excess of 30 percent.  

For the foregoing reasons, the Board finds the currently 
assigned 30 percent evaluation for the veteran's sinusitis is 
appropriate, and that the previous or amended criteria for 
the maximum schedular evaluation of 50 percent under 
diagnostic code 6513 are not met.  Moreover, as the rating 
schedule provides a specific diagnostic code for evaluation 
of the veteran's disability, there is no basis for evaluation 
of the disorder under any other codes.  See 38 C.F.R. § 4.20.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
left maxillary sinusitis.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

Additional consideration

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of extraschedular 
evaluation.

Nonetheless, the veteran in statements on file has argued 
that his left maxillary sinusitis has adversely affected his 
ability to work, and by implication has raised the issue of 
extraschedular evaluation.  He has had the opportunity to 
present written and oral argument in this regard.  His very 
claim for an increased evaluation implies consideration of 
extraschedular evaluation and the veteran has made clear that 
he is seeking increased compensation benefits in this regard.  
He has had the opportunity to present additional evidence in 
this regard.  The Board's initial formal addressing of this 
part of his claim as opposed to the RO's direct initial 
consideration is not prejudicial to the veteran because he 
has already had opportunity to argue on his behalf in this 
regard.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
VAOPGCPREC 6-96.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard his 
left maxillary sinusitis has not required frequent inpatient 
care, and while it may adversely affect the veteran's ability 
to perform his job, it has not been shown to markedly 
interfere with employment.

The current schedular evaluation of 30 percent and criteria 
contemplated therein adequately compensate the veteran for 
the current nature and extent of severity of his left 
maxillary sinusitis.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent for left 
maxillary sinusitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

